Citation Nr: 9925231	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-12 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for postoperative 
chondromalacia of the left knee with synovitis, and 
limitation of extension and flexion, currently evaluated as 
40 percent.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1987 to September 
1990.

By rating decision in October 1952, service connection was 
granted for postoperative chondromalacia of the left knee 
with synovitis, with an evaluation of 10 percent.  By rating 
action of April 1993, the evaluation of the veteran's 
postoperative chondromalacia of the left knee with synovitis, 
limitation of extension, and limitation of flexion was 
increased to 50 percent.  By rating action of January 1997, 
the evaluation of the veteran's postoperative chondromalacia 
of the left knee with synovitis, limitation of extension and 
flexion was decreased from 50 percent to 40 percent.  In 
October 1997, the veteran filed a claim for an increased 
rating for a left knee disability.  This appeal arises from 
the March 1998 rating decision from the Huntington, West 
Virginia Regional Office (RO) that denied the veteran's claim 
for an increased rating for postoperative chondromalacia of 
the left knee with synovitis and limitation of extension and 
flexion.  A Notice of Disagreement was filed in April 1998 
and a Statement of the Case was issued in July 1998.  A 
substantive appeal was filed in August 1998 with no hearing 
requested. 

As noted above, the evaluation of the veteran's service 
connected postoperative chondromalacia of the left knee with 
synovitis, limitation of extension and flexion was reduced 
from 50 percent to 40 percent by rating action of January 
1997.  In April 1997, the veteran submitted a statement in 
which he reiterated his request for consideration of a waiver 
of an overpayment of compensation benefits, noting that he 
had a family to care for and that he was devastating when his 
evaluation was reduced.  The undersigned finds that this 
statement does not qualify as a Notice of Disagreement as to 
the rating reduction, per regulation.  Rather, this statement 
goes to the reasons why the veteran felt that a waiver was 
warranted.



REMAND

A remand is needed in this case for due process reasons and 
to help clarify the medical evidence of record.  First, the 
veteran was examined by the VA in June 1998.  It is not clear 
that the claims folder was made available to the examiner.  
In this regard, the examiner wrote that he had reviewed the 
"last examination of this patient."  He did not indicate 
that he had reviewed the claims folder as is required in 
evaluating a claimant for an increased rating.  Clinical data 
which takes into account both prior and recent medical 
treatment is needed to ensure that the evaluation of the 
veteran's disability is a fully informed one.  38 C.F.R. 
§ 4.1 (1998).

Second, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims held that 
in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Board finds that the VA joint examination conducted in June 
1998 failed to adequately provide information as to 
functional loss.  Moreover, information is needed as to 
whether there is "objective" evidence of pain and 
limitation of motion.  Moreover, in VAOPGCPREC 23-97 (July 1, 
1997), it was held that a claimant who has arthritis and 
instability of the knee may receive separate ratings under 
Diagnostic Codes 5003 and 5257.  Consideration should be 
given by the RO to this opinion.  See also Esteban v. Brown, 
6 Vet. App. 259 (1994).  In this regard, it should be 
determined whether there is any objective evidence of 
instability on clinical examination.  If the veteran does not 
permit an examination to determine instability because of 
complaints of pain, the examiner must review the claims 
folder and the tests which have been accomplished such as the 
MRI and make this determination to the best of his/her 
medical judgment. 

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised, however, that 
failure to report, without good cause, for an examination 
scheduled in connection with claims for increased rating, 
shall result in denial of those claims.  38 C.F.R. § 3.655 
(1998).

Finally, because the results of objective tests such as the 
MRI done in 1996 differ markedly from the veteran's 
complaints, a field investigation should be accomplished to 
determine the effects of the left knee disability on daily 
life.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1. Any pertinent VA medical records 
documenting treatment of the veteran 
subsequent to 1998 which have not already 
been associated with the claims file, 
should be obtained and made part of the 
record.

2.  The RO should contact the veteran 
through his attorney and ask him to 
furnish the names and addresses of 
private sources of treatment he has 
received since 1998 for his knee 
disability.  After obtaining the 
appropriate releases, copies of the 
records should be obtained and associated 
with the claims folder.

3.  A VA Field Investigation should be 
conducted to verify the effect of the 
left knee disability on the veteran's 
daily life.  This should include contact 
with neighbors, acquaintances, and others 
who may have knowledge of his activities.  
The veteran's use of crutches for 
everyday ambulation should be verified.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination.  
The veteran and his attorney should be 
notified of the date, time, and place of 
the examination in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for the orthopedic examination, without 
good cause shown, will result in the 
denial of his claim for an increased 
rating.  A copy of this notification 
letter should be associated with the 
claims file.

5.  The veteran should thereafter be 
afforded a VA orthopedic examination.  
The claims folder must be made available 
to the examiner and reviewed before the 
examination.  A copy of this Remand 
decision must be provided.  All indicated 
tests and studies should be accomplished.  
It should be determined whether a current 
MRI or other similar testing is needed in 
order to correlate objective and 
subjective findings.  If the MRI done in 
1996 is sufficient for this purpose and 
the examiner does not find that a current 
test is necessary, he/she should so note.

a.  In relation to any subjective 
complaints of pain and limitation or 
ankylosis due to such pain, the 
examiner should note whether pain is 
visibly manifested on movement of 
the joint, the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-
connected residuals of a left knee 
injury, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the 
residuals of a left knee injury, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected residuals 
of a left knee injury.  The examiner 
should offer opinions as to whether 
there is adequate pathology present 
to support the level of each of the 
veteran's subjective complaints.  
Complete detailed rationale must be 
given for each opinion that is 
rendered.

b.  The examiner should provide the 
ranges of motion in degrees of the 
left knee.  If the knee is 
ankylosed, the degree of flexion or 
extension that the knee is in should 
be specified.  It should be noted 
whether there is objective evidence 
of such limitations which may be 
present.  For VA purposes, normal 
knee flexion is to 140 degrees, and 
normal knee extension is to 0 
degrees.  The examiner should note 
whether the veteran has mild, 
moderate, or severe recurrent 
subluxation or lateral instability.  
If the veteran is unable or refuses 
to cooperate in tests to determine 
instability, the examiner should 
provide the best estimate of whether 
there is instability and the degree 
of same based on the objective tests 
that have been provided, such as the 
MRI.

c.  The examiner should indicate 
whether there is objective evidence 
that the veteran's left knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected left knee; and, if so, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.

d.  The examiner should express an 
opinion on whether there are any 
credible medical findings which 
would indicate whether pain could 
significantly limit functional 
ability during flare-ups or when the 
veteran's left knee is used 
repeatedly over time.  This 
determination should, if feasible, 
be portrayed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.

If the examiner finds that it is not 
feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and explain the reason.  

6.  Upon receipt of the examination 
report, the RO should review the 
examination to determine if it is 
inadequate for any reason.  If so, the RO 
should return the examination report to 
the examining physician and request that 
all questions be answered.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

8.  Thereafter, the RO should again 
review the record.  If the veteran's 
claims remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case, to 
include discussion of DeLuca and 
VAOPGCPREC 23-97.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












